
	
		I
		111th CONGRESS
		1st Session
		H. R. 3525
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Thompson of
			 California (for himself and Mr.
			 Heller) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the treatment of bonds issued to finance renewable energy resource facilities,
		  conservation and efficiency facilities, and other specified greenhouse gas
		  emission technologies.
	
	
		1.Treatment of bonds issued to
			 finance renewable energy resource facilities and conservation and efficiency
			 facilities and other specified greenhouse gas emission technologies
			(a)In
			 generalSection 142(a) of the Internal Revenue Code of 1986 is
			 amended by striking or at the end of paragraph (14), by striking
			 the period at the end of paragraph (15) and inserting a comma, and by inserting
			 after paragraph (15) the following new paragraphs:
				
					(16)renewable energy
				resource facilities,
					(17)conservation and
				efficiency facilities and projects, or
					(18)zero emission
				vehicles and related facilities or
				projects.
					.
			(b)Renewable energy
			 resource facilitySection 142 of such Code is further amended by
			 adding at the end the following new subsection:
				
					(n)Renewable energy
				resource facilitiesFor
				purposes of subsection (a)(16)—
						(1)In
				generalThe term renewable energy resource facility
				means—
							(A)any facility used
				to produce electric or thermal energy (including a distributed generation
				facility) from—
								(i)solar, wind, or
				geothermal energy,
								(ii)marine and
				hydrokinetic renewable energy,
								(iii)incremental
				hydropower,
								(iv)biomass (as
				defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C.
				15852(b))), or
								(v)landfill gas,
				or
								(B)any facility or
				project used for the manufacture of facilities referred to in subparagraph
				(A).
							(2)DefinitionsFor
				purposes of paragraph (1)—
							(A)Geothermal
				energyThe term geothermal energy means energy
				derived from a geothermal deposit (within the meaning of section 613(e)(2)) or
				from geothermal heat pumps.
							(B)Marine and
				hydrokinetic renewable energyThe term marine and
				hydrokinetic renewable energy has the meaning given such term in section
				45(c)(10).
							(C)Incremental
				hydropowerThe term incremental hydropower means
				additional energy generated as a result of efficiency improvements or capacity
				additions to existing hydropower facilities made on or after the date of
				enactment of this subsection. The term incremental hydropower does
				not include additional energy generated as a result of operational changes not
				directly associated with efficiency improvements or capacity
				additions.
							.
			(c)Conservation and
			 efficiencySection 142 of such Code is amended by adding at the
			 end the following new subsection:
				
					(o)Conservation and
				efficiency facilities and projectsFor purposes of subsection (a)(17), the
				term conservation and efficiency facility and project
				means—
						(1)any facility used
				for the conservation or the efficient use of energy, including energy efficient
				retrofitting of existing buildings, or for the efficient storage, transmission,
				or distribution of energy, including any facility or project designed to
				implement smart grid technologies (as described in title XIII of the Energy
				Independence and Security Act of 2007, or individual components of such
				technologies as listed in section 1301 of such Act),
						(2)any facility used
				for the conservation of or the efficient use of water, including—
							(A)any facility or
				project designed to—
								(i)reduce the demand
				for water,
								(ii)improve
				efficiency in use and reduce losses and waste of water, and
								(iii)improve land
				management practices to conserve water, or
								(B)any individual
				component of a facility or project referred to in subparagraph (A), or
							(3)any facility or
				project used for the manufacture of facilities referred to in paragraphs (1)
				and (2).
						For
				purposes of paragraph (2)(A), facilities and projects does not include
				facilities or projects that store
				water..
			(d)Zero emission
			 vehicles and related facilities or projectsSection 142 of such
			 Code is amended by adding at the end the following new subsection:
				
					(p)Zero emission
				vehicles and related facilities or projects
						(1)Zero emission
				vehiclesThe term zero emission vehicles means
				vehicles that have no tailpipe emissions, evaporative emissions, or onboard
				emission-control systems that can deteriorate over time.
						(2)Facilities
				related to zero emission vehiclesA facility or project is related to a zero
				emission vehicle if the facility is any real or personal property to be used in
				the design, technology transfer, manufacture, production, assembly,
				distribution, or service of zero emission
				vehicles.
						.
			(e)Coordination
			 with section 45Paragraph (3) of section 45(b) of such Code is
			 amended by adding at the end the following new sentence: Clause (ii) of
			 subparagraph (A) shall not apply with respect to (I) any qualified facility
			 that is a renewable energy resource facility described in section 142(a)(16),
			 (II) any qualified facility that is a conservation and efficiency facility
			 described in section 142(a)(17), or (III) any qualified facility that is a zero
			 emission vehicle and related facility or project described in section
			 142(a)(18)..
			(f)Coordination
			 with section 45KSubparagraph (A) of section 45K(b)(3) of
			 such Code is amended by adding at the end the following flush sentence:
			 Clause (i)(II) shall not apply with respect to (aa) any qualified
			 facility that is a renewable energy resource facility described in section
			 142(a)(16), (bb) any qualified facility that is a conservation and efficiency
			 facility described section 142(a)(17), or (cc) any qualified facility that is a
			 zero emission vehicle and related facility or project described in section
			 142(a)(18)..
			(g)Coordination
			 with section 146(g)(3)Section 146(g)(3) is amended by striking
			 or (15) and all that follows through the end of the paragraph
			 and inserting (15), (16), (17), or (18).
			(h)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after the date of the enactment
			 of this Act.
			
